PER CURIAM.
In a suit to cancel a contract for the rental of patented advertising signs with relief prayed for enlarged by supplemental petitions to include reformation of the contract because of mutual mistake of fact, the District Court dismissed the petition because clear and convincing evidence was lacking to establish the fact that the plain and unambiguous statement contained in the writing was due to mutual mistake of the parties or error of the draftsman, or that the broad guarantee claimed by the plaintiff was a part of the consideration for the instrument or was omitted therefrom by mutual mistake; and
Upon our examination of the pleadings and evidence in the case and the detailed findings of fact and conclusions of law announced by the District Judge, it is our view that the former are in accord with the evidence and that there is no error in the law applied; now, therefore, it is hereby ordered that the judgment below, D.C., 26 F.Supp. 342, be and it is hereby affirmed.